DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 28 both recite the limitation “substantial equal”. The limitations render the claims indefinite as the designation of the width being “substantial equal” is a relative term and, absent an absolute or relative scale of width, therefore the metes and bounds of the claim cannot be discerned.
Claim 28 recite the limitation “each of width of the vacuum channel at the first intersection and the width of the make-up gas channel at the second intersection is substantially equal to a width of the plunge bore at the first intersection and the second intersection respectively” renders the claim indefinite. It is unclear how “width of the vacuum channel” and “a width of the plunge bore” relates to the previously sited claim limitations “a width of the vacuum channel” and “a width of the plunge bore” as shown in claim 26.
a width of the vacuum channel at the first intersection or a width of the make-up gas channel at the second intersection is equal to a width of the plunge bore at the first intersection or the second intersection respectively” renders the claim indefinite. It is unclear how “a width of the vacuum channel”,  “a width of the make-up gas channel” and “a width of the plunge bore” relates to the previously sited claim limitations “a width of the vacuum channel”, “a width of the make-up gas channel” and “a width of the plunge bore” as shown in claim 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 26-29 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuda (2011/0098841).
In regard to claims 26 and 27, Tsuda discloses a cryogenic cooling system, comprising: a Dewar (21) containing a cryogenic fluid (¶ 0055), an integral manifold body (31) having an outer periphery (see the outer margins of 31 in fig. 1, 2, 4), a top portion (see the top portion of 31) and a bottom portion (see the bottom portion of 31) and disposed over the Dewar (21) containing the cryogenic fluid (See fig. 1; ¶ 0055), the integral manifold body (31) defining a vertically oriented plunge bore (64) having a central longitudinal axis and extending through the integral manifold body from the top portion to the bottom portion thereof (See the annotated figure below), the plunge bore defined by a plurality of walls that run vertically so as to form a continuous passage through the body of the manifold (See at least fig. 1, 2, 4; the bore 64 has two vertical walls that run on the left and right sides of the bore 64), 
the integral manifold body (31) defining a plurality of gas supply and exhaust channels (61a, 61b, 62a, 62b, 63a, 63b…any of these channels could be for supply and exhaust) that intersect the plunge bore (64) the plurality of gas supply and exhaust channels including a vacuum channel and a make-up gas channel (In this case, any one of these channels 61a, 61b, 62a, 62b, 63a, 63b could be used for the recited purpose of vacuum and make-up gas channel, See at least fig. 1, 2, 4, 8, 9, 11 and 14), In addition, even though the channels are not specifically used as vacuum channels, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the multiple gas ports as a vacuum channel and a make-up gas channel, since it has been held by the courts that a recitation with 
wherein the vacuum channel and the make-up gas channel (e.g., the bottom two channels of 61a, 61b, 62a, 62b, 63a, 63b) are the channels of the plurality of gas supply and exhaust channels which intersect the plunge bore (64) closest (nearby) to the bottom portion of the integral manifold body (31) (See at least fig. 1, 2, 4, 8, 9, 11 and 14); wherein the vacuum channel intersects the plunge bore (64) at a first intersection opposite a second intersection at a second location of the make-up gas channel and the plunge bore (See at least fig. 2, 4, 8, 9, 11 and 14). In this case, any of two opposite channels 61a, 61b, 62a, 62b, 63a, 63b meet the claim limitation;
Tsuda discloses a vacuum channel and a make-up gas channel, wherein Tsuda teaches the plunge bore width slightly bigger than the width of the plurality of channels, but does not explicitly teach a width of the vacuum channel at the first intersection or a width of the make-up gas channel at the second intersection is substantially equal (or within +/- 10%) to a width of the plunge bore at the first intersection or the second intersection, respectively. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to adjust the width dimension of any of the plurality of channels to be equal to or +/- 10% that of the plunge bore width, in order for example to meet the desired fluid flow, since it has been held to be within the general skill of a worker in the art to adjust the size of a flow pipe/channel on the basis of its suitability for the intended use as a matter of obvious engineering choice.


    PNG
    media_image1.png
    685
    718
    media_image1.png
    Greyscale

In regard to claim 28, Tsuda discloses cryogenic cooling system of claim 27, wherein Tsuda discloses a vacuum channel and a make-up gas channel, wherein Tsuda teaches the plunge bore width slightly bigger than the width of any of the plurality of channels, but does not explicitly teach a width of the vacuum channel at the first intersection or a width of the make-up gas channel at the second intersection is substantially equal to a width of the plunge bore at the first intersection or the second intersection, respectively. However, it would have been obvious 
In regard to claim 29, Tsuda discloses cryogenic cooling system of claim 26, wherein Tsuda teaches the plunge bore width slightly bigger than the width of any of the plurality of channels, but does not teach a width of the vacuum channel at the first intersection or a width of the make-up gas channel at the second intersection is equal to a width of the plunge bore at the first intersection or the second intersection respectively. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to adjust the width dimension of any of the plurality of channels to be equal to that of the plunge bore width, in order for example to meet the desired fluid flow, since it has been held to be within the general skill of a worker in the art to adjust the size of a flow pipe/channel on the basis of its suitability for the intended use as a matter of obvious engineering choice.
In regard to claim 31, Tsuda discloses cryogenic cooling system of claim 26, wherein at least one of the plurality of gas supply and exhaust channels (any of the top channels…e.g., 61a, 61b) is a dry gas channel (See at least fig. 1, 2, 4, 8, 9, 11 and 14). In this case, even though the channels are not specifically defined or used as dry gas channel, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the multiple gas ports as dry gas channel, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not .

Allowable Subject Matter
Claims 1-7, 9-12, 21-25 and 30 are allowed.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEBESHET MENGESHA whose telephone number is (571)270-1793. The examiner can normally be reached Mon-Thurs 7-4, alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/W.M/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763